DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23  recites “ a means for permitting the material to exit through a first opening”. It is not clear if that “means” is the claimed “flexible neck” or another structure.
Claim 24 recites “ a means for retaining the neck of the container in a folded position”. It is not clear if that “means” is the same as the “a means for retaining the neck in the downward position” recited in independent claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 12-13, 15-16, 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062) in view of Averill (US 2016/0176589) further in view of Simko (US 4,197,890).
Regarding claim 8, Pedersen (figs. 1-4) discloses a container 10 comprising: 

a flexible neck 20 integrally and smoothly extending up from the flexible body at an upper portion of the body, the flexible neck 20 being of the same material as the body 16, 20, the neck 20 being foldable in a downward position toward the body; 
a first opening 25 at a distal end of the neck 20; and 
a base 14 (col. 3, lines 13-19).
Pedersen fails to disclose:
 a retainer for holding the neck in the downward position;
a cover body receiving the body of the container; 
a neck cover receiving and surrounding the at least a portion of the flexible neck, the neck cover extending from the cover body;
wherein an upper portion of the neck cover is selectively positionable to cover the first opening of the neck.
However, Averill teaches it is desirable to provide a spout, a retainer or fastener 40, to hold the spout in a closed configuration (figs. 1A-1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the neck of Pedersen, a retainer or fastener, for the predictable result of holding the neck in a closed configuration as taught by Averill in the abstract.
Further, Simko teaches and insulating cover body 22 receiving the body of a container 20; 
a neck cover 80 receiving and surrounding the at least a portion of the neck of the bottle, the neck cover extending from the cover body 22;

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Pedersen, a cover with a neck cover, as taught by Simko, for the predictable result of providing insulation.  
Regarding claim 10, Simko further teaches the cover body 22 further comprising a bottom portion 38 covering at least a portion of the bottom surface of the container, wherein the bottom portion 38 of the cover body is removably receivable from the cover body 22 (figs. 1 and 7) .  
Regarding claim 12, Pedersen (figs. 1-4) discloses a container assembly, the container assembly comprising: a container comprising: 
a hollow, flexible body16, 18; 
a flexible neck 20 extending integrally from at-one end of the body, the neck being foldable toward the body; 
a first opening 25 at a distal end of the neck; and
a base 14 (col. 3, lines 13-19).
Pedersen fails to disclose:
a retainer for holding the neck in the folded position; 
a cover coupled with the container, the cover comprising: 
a cover body receiving the body of the container; 
a neck cover receiving at least a portion of the flexible neck of the container; 
wherein the neck cover includes an extended portion to cover the first opening of the neck.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the neck of Pedersen, a retainer or fastener, for the predictable result of holding the neck in a closed configuration as taught by Averill in the abstract.
Further, Simko teaches and insulating cover comprising a cover body 22 receiving the body of a container 20; 
a neck cover 80 receiving at least a portion of the neck of the bottle;
wherein the neck cover 80 includes an extended portion to cover the first opening of the neck (figs. 1 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of the modified Pedersen, a cover with a neck cover, as taught by Simko, for the predictable result of providing insulation.  
Regarding claim 13, Petersen further discloses the flexible neck 20 has a narrower cross section than the cross-section of the body 16, 18 (fig. 2).
Regarding claim 15, Petersen further discloses the neck 20 extends integrally from the body and is more pliable than the body (fig. 2).
Regarding claim 16, Petersen further discloses a mouthpiece 28 mountable to the first opening of the neck 20 (fig. 1).
Regarding claim 18, Simko further teaches the cover body 22 further comprising a bottom portion 38 to cover at least a portion of the bottom surface of the container, 
Regarding claims 23-24, Pedersen (figs. 1-4) discloses a container 10 comprising: 
a body means 16, 18 for holding material, the body means 16, 18 having a base 14; 
a flexible neck 20 extending integrally from an upper portion of the body means 16, 18, the neck 20 being foldable in a downward position toward the body means 16, 18; 
a means for permitting the material to exit through a first opening 25 at a distal end of the neck (col. 3, lines 13-19).
Pedersen fails to disclose:
a means for retaining the neck in the downward position; 
a means for receiving the body of the container; and 
a means for covering the first opening of the neck.  
However, Averill teaches it is desirable to provide a spout a retainer or fastener 40 to hold the spout in a closed configuration (figs. 1A-1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the neck of Pedersen, a retainer or fastener (i.e., a means for retaining the neck in the downward position), for the predictable result of holding the neck in a closed configuration as taught by Averill in the abstract.
Further, Simko teaches a means 22 for receiving the body of a container 20; and a means 80 for covering the first opening of the neck (figs. 1 and 5-6).
.  

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062), Averill (US 2016/0176589) and Simko (US 4,197,890) as applied to claims 8 and 12 above, further in view of Rossbach (US 5,273,172).
Regarding claims 9 and 17, Simko further teaches the neck cover 80 extending beyond the neck and first opening of the neck (figs. 5-6). However, the modified Pedersen fails to disclose the neck cover 80 (of Simko) retaining the neck of the container in a folded position.  
However, Rossbach teaches at the time the invention was filed, it was well known to retain a foldable portion 12 of a container in a folded position using a neck cover 16 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have retained the neck of the modified Pedersen, in a folded position, with the neck cover, for the predictable result of preventing accidental spilling.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062), Averill (US 2016/0176589) and Simko (US 4,197,890) as applied to claim 8 above, further in view of Evans (US 4,802,602).
Regarding claim 11, the modified Pedersen discloses all elements of the claimed invention as applied to claim 8 above, but fails to disclose the neck cover further 
However, Evans teaches a cover having a flap 22 (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the neck cover of the modified Pedersen, a flap, as taught by Evans, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 5,624,062), Averill (US 2016/0176589) and Simko (US 4,197,890) as applied to claim12 above, further in view of Mayer (US 8,365,941).
Regarding claim 14, the modified Pedersen discloses all elements of the claimed invention as applied to claim 12 above, but fails to disclose the container having a second opening at the bottom surface, and the base being removably receivable with the second opening.  
However, Mayer teaches a bottle having a removable base 212 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the base of the modified Pedersen, removable, for the predictable result of easily cleaning the container as taught by Mayer in col. 1, lines 30-32).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735